                 Case 4:19-cv-00673-KAW Document 1 Filed 02/06/19 Page 1 of 8



 1   Michele R. Stafford, Esq. (SBN 172509)
     Tino X. Do, Esq. (SBN 221346)
 2   SALTZMAN & JOHNSON LAW CORPORATION
     1141 Harbor Bay Parkway, Suite 100
 3
     Alameda, California 94502
 4   Telephone: (510) 906-4710
     Email: mstafford@sjlawcorp.com
 5   Email: tdo@sjlawcorp.com
 6   Attorneys for Plaintiffs, Operating Engineers’
     Health And Welfare Trust Fund for Northern California, et al.
 7

 8                                  UNITED STATES DISTRICT COURT
 9                                NORTHERN DISTRICT OF CALIFORNIA
10

11   OPERATING ENGINEERS’ HEALTH AND                          Case No.
     WELFARE TRUST FUND FOR NORTHERN
12   CALIFORNIA; RUSSELL E. BURNS and JAMES                   COMPLAINT
     E. MURRAY, Trustees;
13
     PENSION TRUST FUND FOR OPERATING
14   ENGINEERS; RUSSELL E. BURNS and JAMES E.
     MURRAY, Trustees;
15
     PENSIONED OPERATING ENGINEERS’
16   HEALTH AND WELFARE TRUST FUND;
     RUSSELL E. BURNS and JAMES E. MURRAY,
17   Trustees;
18   OPERATING ENGINEERS AND PARTICIPATING
     EMPLOYERS PRE-APPRENTICE, APPRENTICE
19   AND JOURNEYMEN AFFIRMATIVE ACTION
     TRAINING FUND; RUSSELL E. BURNS and
20   JAMES E. MURRAY, Trustees;
21   OPERATING ENGINEERS LOCAL UNION NO. 3
     VACATION, HOLIDAY AND SICK PAY TRUST
22   FUND; RUSSELL E. BURNS and JAMES E.
     MURRAY, Trustees;
23
     HEAVY AND HIGHWAY COMMITTEE; and
24
     OPERATING ENGINEERS LOCAL 3 OF THE
25   INTERNATIONAL UNION OF OPERATING
     ENGINEERS, AFL-CIO,
26
                    Plaintiffs,
27
            v.
28

                                                        1
     COMPLAINT
     Case No.
                                                            P:\CLIENTS\OE3CL\Black Gold Paving\Pleadings\Black Gold Paving - Complaint 020619.docx
                 Case 4:19-cv-00673-KAW Document 1 Filed 02/06/19 Page 2 of 8



 1   BLACK GOLD PAVING & SEALING, a California
     Partnership; GLENN DRAGOMANOVICH, an
 2   individual; LORI ANN DRAGOMANOVICH, an
     individual,
 3
                    Defendants.
 4

 5                                                      Parties
 6          1.      The Operating Engineers’ Health and Welfare Trust Fund for Northern California (which
 7   includes the Addiction Recovery Program, Inc.) (“Health Fund”); Pension Trust Fund for Operating
 8   Engineers (which includes the Pension Plan for the Pension Trust Fund for Operating Engineers, the
 9   Rehabilitation Plan, and the Operating Engineers Annuity Plan) (“Pension Plan”); Pensioned Operating
10   Engineers’ Health and Welfare Trust Fund (“Pensioned Health Fund); Operating Engineers and
11   Participating Employers Pre-apprentice, Apprentice and Journeymen Affirmative Action Training Fund
12   (“Affirmative Action Training Fund”); and the Operating Engineers Local Union No. 3 Vacation,
13   Holiday and Sick Pay Trust Fund (“Vacation Fund”) (collectively referred to hereinafter as the “Trust
14   Funds”), are employee benefit plans as defined in the Employee Retirement Income Security Act of
15   1974 (“ERISA”) § 3(3), 29 U.S.C. § 1002(3) and are multi-employer plans as defined by ERISA
16   §3(37)(A) (29 U.S.C. §1002(37)(A)). Russell E. Burns and James E. Murray are Co-Chairmen of the
17   Joint Boards of Trustees of the Health Fund, Pension Fund, Pensioned Health Fund, and Affirmative
18   Action Training Fund and have authority to act on behalf of all Trustees of those Funds. Russell E.
19   Burns and James E. Murray are Co-Chairmen of the Joint Boards of Trustees of the Vacation Fund and
20   have authority to act on behalf of all Trustees of the Vacation Fund. The Trust Funds and their
21   fiduciaries are together referred to herein as “ERISA Plaintiffs” or “Plaintiffs.”
22          2.      The Heavy and Highway Committee is a Trust established under the Labor Management
23   Relations Act (“LMRA”), 302(c)(9), 29 U.S.C. § 186(c)(9).
24          3.      Operating Engineers Local Union No. 3 of the International Union of Operating
25   Engineers, AFL-CIO (“Union”) is a labor organization as defined in § 2(5) of the National Labor
26   Relations Act (“NLRA”), 29 U.S.C. § 152(5), and is represented by counsel herein for the limited
27   purpose of collecting union dues owing as part of the subject contribution claims of Plaintiffs, and not
28   for any other cause of action. The Union expressly reserves its rights to pursue any other cause of action

                                                          2
     COMPLAINT
     Case No.
                                                                  P:\CLIENTS\OE3CL\Black Gold Paving\Pleadings\Black Gold Paving - Complaint 020619.docx
                  Case 4:19-cv-00673-KAW Document 1 Filed 02/06/19 Page 3 of 8



 1   on its own behalf.

 2           4.      BLACK GOLD PAVING & SEALING., a California partnership, GLENN

 3   DRAGOMANOVICH, an individual, and LORI ANN DRAGOMANOVICH, an individual

 4   (collectively, “Defendants”), are employers by virtue of ERISA § 3(5), 29 U.S.C. § 1002(5), and NLRA

 5   § 2(2), 29 U.S.C. § 152(2).

 6                                                       Jurisdiction

 7           5.      Jurisdiction exists in this Court over the claims asserted by ERISA Plaintiffs by virtue of

 8   ERISA § 502, 29 U.S.C. § 1132, in that Plaintiffs seek to enforce the provisions of ERISA and the terms

 9   of their plans, seek to enjoin the acts and practices which violate ERISA, seek equitable relief to redress

10   such violations, and seek all other appropriate relief under ERISA.

11           6.      Jurisdiction exists in this Court over all the claims by virtue of LMRA § 301, 29 U.S.C. §

12   185, in that Plaintiffs seek to enforce the terms and conditions of a valid Bargaining Agreement.

13           7.      To the extent jurisdiction over any claim does not exist under ERISA or the LMRA,

14   supplemental jurisdiction exists in this Court over such claims by virtue of 29 U.S.C. § 1367 in that they

15   arise out of a common nucleus of operative facts that form the basis of the federal claims asserted

16   herein, each of which has a substantial ground in federal jurisdiction.

17                                                           Venue

18           8.      Venue is conferred upon this Court by ERISA § 502, 29 U.S.C. § 1132. Where an action
19   is brought under ERISA § 502 in a district court of the United States, it may be brought at Plaintiffs’

20   discretion, in the district where the plan is administered, where the breach took place, or where a

21   defendant resides or may be found, and process may be served in any other district where a defendant

22   resides or may be found. ERISA Plaintiffs’ Trust Funds are administered in this district at their

23   principal place of business in Alameda, California. Thus, jurisdiction and venue are properly grounded

24   with this Court.

25           9.      Venue exists in this Court with respect to the claims under LMRA § 301(a), 29 U.S.C. §

26   185, as this Court has jurisdiction over the parties, as the Union maintains its principal place of business

27   in this district, its duly authorized officers or agents are engaged in representing employee members in
28   this district, and the claims arise in this district.

                                                               3
     COMPLAINT
     Case No.
                                                                     P:\CLIENTS\OE3CL\Black Gold Paving\Pleadings\Black Gold Paving - Complaint 020619.docx
               Case 4:19-cv-00673-KAW Document 1 Filed 02/06/19 Page 4 of 8



 1                                              Intradistrict Assignment

 2           10.     The basis for assignment of this action to this court’s Oakland Division is that all of the

 3   events and omissions giving rise to Plaintiffs’ claims occurred in the County of Alameda, where ERISA

 4   Plaintiffs’ Funds and the Bargained Plans are administered, and where Defendants therefore failed to

 5   fulfill its statutory and contractual obligations to Plaintiffs.

 6                                              Bargaining Agreements

 7           11.     On or about August 21, 2016, Defendant Glenn Dragomanovich, on behalf of Defendant

 8   Black Gold Paving & Sealing, entered into the Independent Northern California Construction

 9   Agreement (the “Independent Agreement”) with the Union, which incorporates the Master Agreement

10   (“Master Agreement”) between the Union and the Associated General Contractors of California, Inc.

11   Under the Independent Agreement, Defendant Glenn Dragomanovich and Defendant Lori Ann

12   Dragomanovich, as the partners of Defendant Black Gold Paving & Sealing, personally guaranteed all

13   amounts claimed herein as the partners of Black Gold Paving & Sealing. The Independent Agreement

14   and Master Agreement are collectively referred to hereinafter as the “Bargaining Agreements.” The

15   Bargaining Agreements, which incorporate the terms of the Trust Agreements establishing the Trust

16   Funds (“Trust Agreements”), require Defendants to provide employer contributions to Plaintiffs’ Trust

17   Funds, to the Union for union dues, and to the other plans more fully described in the Bargaining

18   Agreements. ERISA Plaintiffs are third-party beneficiaries of the Bargaining Agreements.

19           12.     Under the terms of the Bargaining Agreements and Trust Agreements incorporated

20   therein, Defendants are required to pay certain contributions to the Construction Industry Force

21   Account; Contract Administration Fund; Job Placement Center and Market Area Committee

22   Administration Market Preservation Fund; Operating Engineers Industry Stabilization Trust Fund; and

23   Business Development Trust Fund (including the California Alliance for Jobs) (together referred herein

24   as “Bargained Plans”). Plaintiffs’ Boards of Trustees are assigned under the Bargaining Agreements to

25   receive and administer monies due to these Bargained Plans.

26           13.     Under the Bargaining Agreements and Trust Agreements, which are incorporated into

27   the Bargaining Agreements and made binding on Defendants, Defendants are required to regularly pay
28   to ERISA Plaintiffs, the Bargained Plans, and the Union, certain sums of money, the amounts of which

                                                             4
     COMPLAINT
     Case No.
                                                                  P:\CLIENTS\OE3CL\Black Gold Paving\Pleadings\Black Gold Paving - Complaint 020619.docx
               Case 4:19-cv-00673-KAW Document 1 Filed 02/06/19 Page 5 of 8



 1   are determined by the hours worked by Defendants’ employees. Contributions are due on the fifteenth

 2   (15th) day of the month following the month in which hours were worked, and are considered

 3   delinquent if not received by the twenty-fifth (25th) day of that month. Defendants are also required,

 4   pursuant to the Bargaining and Trust Agreements, to pay liquidated damages in the amount of ten

 5   percent (10%) for each delinquent contribution relative to those owed pursuant to the Independent and

 6   Master Agreements, and liquidated damages in the amount of fifteen percent (15%) for each delinquent

 7   contribution relative to those owed pursuant to the Material Producers Agreement, but in the amount of

 8   twenty percent (20%) for each delinquent contribution which is the subject of litigation, Moreover, the

 9   Bargaining and Trust Agreements provide that interest accrues on delinquent contributions at the rates

10   reasonably set by the Trustees from the date they become delinquent, which is the twenty-sixth (26th)

11   day of the month in which payment was due, until paid in full

12          14.     The Bargaining Agreements and Trust Agreements further require Defendants to

13   maintain time records or time cards, and to permit an authorized Trust Fund representative to examine

14   such records of Defendants as are necessary to determine whether Defendants have made full payment

15   of all sums owed to ERISA Plaintiffs. Should an audit of Defendants’ records reveal Defendants have

16   failed to provide full and prompt payment of all sums due to Plaintiffs, Defendants must reimburse

17   Plaintiffs for the amounts due, including audit fees, in addition to any other obligations pursuant to the

18   Bargaining and Trust Agreements.

19                                              Factual Allegations

20          15.     Defendants have failed to report and pay contributions for hours worked by its employees

21   during the month of December 2018. Defendants have failed to pay contributions for hours worked by

22   their employees during the months of October 2018 and November 2018. Liquidated damages and

23   interest are owed to Plaintiffs for the unpaid contributions for the above-referenced months, as well as

24   those incurred on late-paid contributions for the months of November 2016 through and March 2017,

25   May 2017, June 2017, August, 2017, September 2017, and March 2018 through September 2018.

26          16.     Plaintiffs are entitled to recover any and all other contributions, and all liquidated

27   damages and interest on delinquent contributions not specified above, found due on timecards, any
28   future audit, or otherwise, including estimated contributions for any additional months Defendants fail to

                                                         5
     COMPLAINT
     Case No.
                                                              P:\CLIENTS\OE3CL\Black Gold Paving\Pleadings\Black Gold Paving - Complaint 020619.docx
               Case 4:19-cv-00673-KAW Document 1 Filed 02/06/19 Page 6 of 8



 1   report to Plaintiffs, through the time of Judgment. Plaintiffs reserve the right to conduct an audit to

 2   determine whether there are any additional amounts due from Defendants.

 3                                    FIRST CAUSE OF ACTION
          For Submission of Contribution Reports, Payment of Delinquent Contributions, Interest,
 4                Liquidated Damages, Attorneys’ Fees and Costs Against Defendants
 5           17.     Plaintiffs re-allege and incorporate by reference paragraphs 1 through 16, above.

 6           18.     Defendants have a contractual duty to timely provide reports of monthly amounts due,

 7   and pay the required contributions to Plaintiffs pursuant to the Bargaining Agreements and Trust

 8   Agreements. Defendants also have a contractual duty under the Bargaining Agreements and Trust

 9   Agreements to permit an audit of their records to determine whether it is making full and prompt

10   payment of all sums required to be paid by it to Plaintiffs, and to pay Plaintiffs all amounts found due as

11   a result of an audit, including audit fees.

12           19.     In addition, Defendants have a statutory duty to timely make the required payments to

13   Plaintiffs under ERISA § 515, 29 U.S.C. § 1145, and LMRA § 301(a).

14           20.     By failing to make the required payments to Plaintiffs, Defendants breached the

15   Bargaining Agreements and Trust Agreements and are in violation of ERISA § 515, 29 U.S.C. § 1145,

16   and LMRA § 301(a).

17           21.     Defendants’ failure and refusal to submit the contribution reports and pay the required

18   contributions was at all times, and still is, willful. Defendants continue to breach the Bargaining

19   Agreements, and incorporated Trust Agreements by failing to pay all amounts owed as alleged. Said

20   refusal is unjustified and done with knowledge and intent.

21           22.     ERISA Plaintiffs are without an adequate remedy at law and will suffer continuing and

22   irreparable injury, loss and damage unless Defendants are ordered specifically to perform all obligations

23   required on Defendants’ part to be performed under ERISA, 29 U.S.C. §§ 1101-1381, the LMRA,

24   29 U.S.C. §§ 141-197, and the Bargaining Agreements and Trust Agreements, and are restrained from

25   continuing to refuse to perform as required thereunder.

26           23.     This Court is authorized to issue injunctive relief based on the traditional standard. As

27   set forth above, ERISA Plaintiffs have a strong likelihood of success on the merits. There is the
28   possibility that ERISA Plaintiffs’ Trust Funds and their participants will suffer irreparable injuries. The

                                                          6
     COMPLAINT
     Case No.
                                                               P:\CLIENTS\OE3CL\Black Gold Paving\Pleadings\Black Gold Paving - Complaint 020619.docx
                   Case 4:19-cv-00673-KAW Document 1 Filed 02/06/19 Page 7 of 8



 1   balance of hardships and advancement of public interest favor ERISA Plaintiffs.

 2           24.      This Complaint does not in any manner relate to statutory withdrawal liability that may

 3   or may not be assessed against Defendants. ERISA Plaintiffs expressly reserve the right to pursue any

 4   such withdrawal liability claims against Defendants as provided by ERISA Plaintiffs’ Plan Documents,

 5   Trust Agreements, and the law.

 6                                                       Prayer

 7           WHEREFORE, Plaintiffs pray as follows:

 8           1.       For a judgment against Defendants as follows:

 9                    (a)    Any unpaid contributions, due at time of Judgment, including those specified

10   above as well as any other contributions determined as due by audit, timecards, or otherwise, including

11   estimated contributions for any months Defendants fail to report to Plaintiffs, pursuant to ERISA §

12   502(g)(2)(A), 29 U.S.C. § 1132(g)(2)(A);

13                           i.       To ERISA Plaintiffs and the Bargained Plans, in accordance with ERISA

14   § 502(g)(2)(A), 29 U.S.C. § 1132(g)(2)(A) and the Bargaining Agreements;

15                           ii.      To the Union in accordance with the Bargaining Agreements.

16                    (b)    Liquidated damages on all late-paid and unpaid contributions in an amount

17   provided for under the Bargaining Agreements and Trust Agreements, and with respect to ERISA

18   Plaintiffs, ERISA § 502(g)(2)(c), 29 U.S.C. § 1132(g)(2)(c).

19                    (c)    Interest on all late-paid and unpaid contributions at the rates set in accordance

20   with the Bargaining Agreements and Trust Agreements, and ERISA § 502(g)(2)(B), 29 U.S.C. §

21   1132(g)(2)(B).

22           2.       Plaintiffs' reasonable attorneys' fees and costs of this action, including any audit fees, in

23   accordance with ERISA § 502(g)(2)(D) and (E), 29 U.S.C. § 1132(g)(2)(D) and (E); and in accordance

24   with the Bargaining Agreements for all Bargained Plans; and with LMRA § 301, 29 U.S.C. § 185, for all

25   Plaintiffs.

26           3.       For an order,

27                    (a)    requiring that Defendants comply with their obligations to Plaintiffs under the
28   terms of the Bargaining Agreements and the Trust Agreements;

                                                            7
     COMPLAINT
     Case No.
                                                                  P:\CLIENTS\OE3CL\Black Gold Paving\Pleadings\Black Gold Paving - Complaint 020619.docx
                 Case 4:19-cv-00673-KAW Document 1 Filed 02/06/19 Page 8 of 8



 1                  (b)    enjoining Defendants from violating the terms of those documents and of ERISA;

 2   and,

 3                  (c)    enjoining Defendants from disposing of any assets until said terms have been

 4   complied with, and from continuation or operation of Defendants’ business until said terms have been

 5   complied with.

 6          4.      That the Court retain jurisdiction of this case pending compliance with its orders.

 7          5.      For such other and further relief as the Court may deem just and proper.

 8   DATED: February 6, 2019                            SALTZMAN & JOHNSON LAW CORPORATION

 9
                                                  By:                             /S/
10                                                      Tino X. Do
                                                        Attorneys for Plaintiffs, Operating Engineers’
11                                                      Health and Welfare Trust Fund for Northern
                                                        California, et al.
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27
28

                                                         8
     COMPLAINT
     Case No.
                                                              P:\CLIENTS\OE3CL\Black Gold Paving\Pleadings\Black Gold Paving - Complaint 020619.docx
